DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter

Claims 1-3, 5, 7, 9-17, 19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendment and arguments presented 11/4/2021 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claim 1, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.
            Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  
           However, none of the prior art cited alone or in combination provides the motivation to teach a  shift register circuit wherein the signal output sub-circuit comprises a charging-discharging module, a second node holding module, a second node level changing module, a first node nose reduction module and a reset module, wherein a first input terminal of the charging-discharging module is connected with an output terminal of the input module and an output terminal of the first node noise reduction module at a first node, a second input terminal of the charging-discharging module is connected with a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/VIJAY SHANKAR/Primary Examiner, Art Unit 2622